Swayze, J.
(dissenting). My dissent is upon the ground that the case is within the provisions of section 3 of the act of 1909 (Comp. Stak, p. 3043, pi. 91), and that the court was thereby required to submit the question to the jury. I am authorized to say that Mr. Justices Trenehard, Minturn and Kalisch and Judge Bogert concur in this view.
For affirmance- — The Chancellor, Ci-tiee Justice, Garrison, Bergen, Yoorhees, Yredenburgh, Congbon, White, Treacy, JJ. 9.
For reversal — Swayze, Trenoharb, Minturn, Kalisch, Bogert, JJ. 5.